WATKINS, Judge.
John Fulford, an inmate at Louisiana State Penitentiary serving a term of life imprisonment for murder, filed the present action seeking an order directing that mixed hot and cold water be made available in each cell in the CCR Unit (in which plaintiff was confined when he filed suit), and that all prisoners be given unlimited access to an ice chest at all hours of the day and night, and further that a judgment in the sum of One Hundred Thousand Dollars be rendered in favor of plaintiff and against Nad Ross Maggio, Jr., one of several co-defendants, for ordering that prisoners be denied hot water and iced water at any time. Also named parties defendant were Roger Guissinger, of the Louisiana Department of Health and Human Resources, and John T. King, of the Louisiana Department of Corrections. The matter was heard before a Commissioner of the Nineteenth Judicial District Court, who recommended judgment be rendered for defendants. The trial court having adopted as a final judgment the Commissioner’s report, Fulford appealed. We affirm.
First, we note that Fulford’s brief before the court contains no assignment of errors, except in informal, rambling form, and fails to mention the question of damages until the concluding paragraph. We therefore consider the claim for damages abandoned. See Rule 1-3, Uniform Rules — Courts of Appeal.
The record indicates that appellant, Fulford, is no longer incarcerated in the CCR Unit, but is incarcerated in another unit of the penitentiary, Camp J, which appellant states, along with “(e)ach and every prison unit, camp, cellblock, or dormitory at Louisiana State Penitentiary” has hot and cold running water. The present action is not a class action. Therefore, any issue that appellant may seek to raise concerning the physical structure or rules of the CCR Unit is now moot, as appellant would not benefit from any changes brought about by a decree in this matter, as his present cell indeed has hot and cold running water.
Accordingly, the judgment of the trial court is affirmed, at appellant’s cost.
AFFIRMED.